 


109 HR 4721 IH: To require the Secretary of Health and Human Services to provide Federal Medicaid funding for State costs associated with ensuring access to prescription drug benefits to part D eligible individuals.
U.S. House of Representatives
2006-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4721 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2006 
Mr. Emanuel (for himself and Ms. DeLauro) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To require the Secretary of Health and Human Services to provide Federal Medicaid funding for State costs associated with ensuring access to prescription drug benefits to part D eligible individuals. 
 
 
1.Federal Medicaid funding for State costs incurred to ensure prescription drug access 
(a)Reimbursement of costsNotwithstanding section 1935(d)(1) of the Social Security Act (42 U.S.C. 1396u-5(d)(1)), the Secretary of Health and Human Services shall make available to a State under section 1903(a) of such Act (42 U.S.C. 1396b(a)) Federal financial participation with respect to costs, including administrative costs, incurred by such State (as reported by the State) on or after January 1, 2006— 
(1)for medical assistance for covered part D drugs for full-benefit dual eligible individuals who are enrolled under a prescription drug plan under part D of title XVIII of such Act (or an MA–PD plan under part C of such title) but who were not reasonably able to access on a timely basis prescription drug benefits to which they were entitled under such part; and 
(2)which the State reasonably expected would have been covered under such part.  
(b)Recovery of reimbursement amounts from plansThe Secretary of Health and Human Services shall provide for the recovery of the amount of Federal financial participation made available to States under subsection (a) from prescription drug plans under part D of title XVIII of the Social Security Act (and MA–PD plans under part C of such title) if the Secretary determines that such plans should have incurred such costs. Amounts recovered pursuant to the preceeding sentence shall be treated in the same manner as the recovery of third party liability under section 1902(a)(25) of the Social Security Act (42 U.S.C. 1396a(a)(25)). 
(c)DefinitionsFor purposes of this section: 
(1)Covered part D drugThe term covered part D drug has the meaning given such term in section 1860D–2(e) of the Social Security Act (42 U.S.C. 1395w–102(e)). 
(2)Full-benefit dual eligible individualThe term full-benefit dual eligible individual has the meaning given such term in section 1935(c)(6) of the Social Security Act (42 U.S.C. 1396u–5(c)(6)). 
(3)StateThe term State means each of the 50 States and the District of Columbia. 
 
